PER CURIAM.
Petitioner Michael Vassell petitions for a writ of certiorari or prohibition, seeking review of an order finding him in contempt and subsequent orders which enforced that order by directing his confinement in the county jail. We grant his motion for expedited review, but dismiss the petition as untimely in part and otherwise deny it.
The order of contempt was signed on October 11, 2004, and rendered by filing with the clerk of the circuit court on the following day. Fla. R.App. P. 9.020(h). The certiorari petition filed on November 16, 2004, was untimely to review that order, see Fla. RApp. P. 9.100(c)(1), and it is therefore dismissed in part. Because no departure from the essential requirements of law has been shown as to the order on Vassell’s objection to writ of bodily attachment and the writ of bodily attachment itself, orders which enforce the contempt order, the petition for writ of certiorari is denied as to them.
Certiorari is also denied because Vassell has an adequate remedy by appeal of the contempt order. See Remington v. Remington, 705 So.2d 920 (Fla. 4th DCA 1997). Vassell has invoked this remedy by appealing the contempt order in this court’s case number 1D04-4897. Although Vassell’s motions for stay were denied by the circuit court and this court in the appeal, the legal remedy is nevertheless adequate and available to petitioner.
We also deny the petition for writ of prohibition because petitioner has not shown that the circuit court is acting in the absence of or in excess of its subject matter jurisdiction, and because the writ is preventive, and the circuit court has already issued the orders of which petitioner complains. See English v. McCrary, 348 So.2d 293 (Fla.1977).
PETITION FOR WRIT OF CERTIO-RARI DISMISSED IN PART AND DENIED IN PART; PETITION FOR WRIT OF PROHIBITION DENIED.
ERVIN, WEBSTER and BROWNING, JJ., concur.